Citation Nr: 9902515	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-33 773	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
Osgood-Schlatter disease of the left knee.

2.  Entitlement to a compensable disability evaluation for a 
laryngeal dysfunction, to include paradoxical adduction of 
the vocal cords.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977, and from June 1980 to January 1994.

This appeal stems initially from a June 1994 rating decision 
by the Milwaukee, Wisconsin RO which granted service 
connection for several disabilities including Osgood-
Schlatter disease of the left knee and paradoxical adduction 
of the vocal cords.  These conditions were both rated as 0 
percent disabling.  The veteran has appealed the ratings 
assigned.

In April 1997 the Board of Veterans Appeals (Board) remanded 
these two claims for further evidentiary development.  The RO 
fulfilled the duty to assist by attempting to obtain the 
private medical records specified and by attempting to 
schedule the veteran for the examinations requested in the 
remand.  The records were not forthcoming and the 
examinations were not conducted, although he did submit a 
videotape.  As will be discussed more fully infra, the 
veteran has declined to appear for any further examinations.  
The Board finds, therefore, that the requirements of its 
remand have been fulfilled to the extent possible, and that 
appellate action may now proceed.  Stegall v. West, 11 Vet. 
App. 268 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (the duty to assist is not always a one-way 
street).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The veteran has declined to submit to further medical 
examination involving the service-connected disabilities at 
issue.  He asserts his disabilities have not worsened since 
he was last examined and further examinations would be 
inconvenient.

3.  On recent VA examination the veterans left knee had 
generally full range of motion with no pain on motion nor 
instability; he has only shown minimal or slight pain on 
palpation and can reportedly can run a mile in eight or nine 
minutes.

4.  A recent VA respiratory examination was essentially 
negative regarding current symptoms affecting the veterans 
vocal cords; the veteran has complained of shortness of 
breath on exertion.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
Osgood-Schlatter disease of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655, 4.59, 
Part 4, Diagnostic Codes 5257, 5260, 5261 (1998).

2.  The schedular criteria for a compensable evaluation for 
laryngeal dysfunction, to include paradoxical adduction of 
the vocal cords, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.31, Part 4, Diagnostic Codes 6516, 6517, 6519, 
6520, 6602 (1996); Diagnostic Codes 6516, 6519, 6520 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disabilities in question have been 
reviewed.  Nothing in the historical record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to these 
disabilities.  See also Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (in evaluating a veterans disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

Service medical records reveal that exertional dyspnea was 
noted in March 1983.  A May 1991 pulmonary function test 
report revealed findings compatible with a mild restrictive 
ventilatory pattern.  In June 1991 it was found that there 
was very mild adduction at the end of respiration.  A 
diagnosis of paradoxic adduction of the vocal cords was 
rendered at that time.  Speech was within normal limits but 
there was reduced breath for speech.  In August 1991 it was 
noted that this condition was worse with exercise.  The 
October 1993 retirement examination reflects the diagnosis of 
laryngeal dyskinesia, noting in that regard that the veteran 
had had multiple temporary profiles.  It was stated that he 
had shortness of breath with running, secondary to laryngeal 
dysfunction.  Also noted was possible Osgood-Schlatter 
disease apparently based upon a tibial tuberosity of the left 
knee.

The veteran was provided two examinations of his left knee by 
the VA in May 1994.  One report notes that there was an 
Osgood-Schlatter tibial prominence of the left knee that was 
slightly tender to deep pressure.  He had full range of 
motion of the knee joints.  A separate May 1994 VA 
examination report reflects the veterans complaints that the 
bony prominence of left knee was associated with pain while 
kneeling.  He denied instability, swelling or pain in the 
knee joint itself.  Objectively, the medial collateral 
ligament and the lateral collateral ligament were stable to 
stress.  The prominence was noted; it was without erythema 
and was minimally tender.  Range of motion was from 0 to 140 
degrees and evaluation was essentially negative.  X-rays 
reportedly confirmed the mild prominence, and the examiner 
diagnosed the left knee prominence as consistent with old 
Osgood-Schlatter disease.

The veteran was provided another VA examination in May 1994 
for his laryngeal dysfunction.  He denied any problems other 
than with extreme exertion.  He was told to breathe deeply 
and quickly, and there was no paradoxical movement of the two 
vocal cords whatsoever.  The examiner concluded that this 
condition was not causing the veteran any difficulty 
whatsoever during daily activities, and only caused problems 
with extreme exertion.

At a June 1995 RO hearing the veteran testified that he had a 
dull ache in his [left] knee most of the time and pretty 
good pain with kneeling.  He asserted his laryngeal problem 
did not affect his speech, but caused shortness of breath.  
He indicated that he does not run at all because he would be 
short of breath when his larynx closed.

The veteran was provided a respiratory examination by the VA 
in October 1995.  He reported no shortness of breath with 
mildly strenuous activity.  Over the past five years his 
symptoms (with exertion) had reportedly become mildly worse.  
He stated he could run one mile in eight to nine minutes, but 
that he could run faster in the past.  A pulmonary function 
test revealed an FVC of 4.40 and an FEV1 of 3.85.  Although 
pulmonary function testing was considered essentially 
negative, the examiner stated that based upon such testing as 
well as a physical examination and a chest x-ray, the veteran 
did have dyspnea on exertion, but with an unknown etiology.  
Additional evaluations were recommended.

On orthopedic examination by the VA in October 1995, the 
veteran indicated that his knee condition, at times, forced 
him to use knee pads.  He denied any locking, catching or 
giving way symptoms of the knee.  Objectively, there was 
a very prominent tibial tuberosity, but evaluation was 
otherwise essentially negative.  Range of motion was 
excellent--0 to 135 degrees, with the patella tracking 
normally.  He had no patellofemoral discomfort with knee 
motion or with palpation.  There was no medial joint line 
tenderness, and no varus or valgus instability.  Other 
objective tests were essentially negative as well.  Osgood-
Schlatter disease of the left knee was diagnosed.

The veteran was examined by the VA in November 1995.  He 
indicated that he could run a mile in eight to nine minutes, 
but in the past he could have gone faster.  The veteran 
exercised, using stairs, and indicated he was somewhat short 
of breath.  Appropriate vocal cord motion, however, was 
demonstrated.  There was no evidence of paradoxical vocal 
cord movement.

In a letter of May 1998 the veteran indicated that he was 
unable to report for scheduled examinations as his job 
required that he schedule time off months in advance.  He 
stated that his condition had not changed since he was 
examined in Milwaukee (the 1995 examinations).  In July 1998 
the veteran submitted a videotape dated in March 1994 to 
document the nature of his disability of his throat and vocal 
cords.

In an August 1998 statement the veteran indicated that he had 
secured another job essentially much further away, and felt 
he would be unable to schedule any examinations in the near 
future.  He maintained that his conditions had remained 
about the same since his previous examinations.  He 
requested that the appeal go forward on the basis of the 
evidence of record and indicated that he considered the issue 
[of additional evaluations] to be resolved.  


I.  Osgood-Schlatter disease of the left knee

When continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination, the claim for 
an increased rating shall be denied.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a), (b).

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The intent of the Schedule for Rating Disabilities, 
38 C.F.R. § Part 4, is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  The veterans Osgood-Schlatter disease of 
his left knee is currently evaluated as being noncompensable 
under the provisions of 38 C.F.R. § Part 4, Diagnostic Code 
5299-5257.  See 38 C.F.R. § 4.27 (regarding the assignment of 
analogous rating codes and use of the 99 designation in 
the resultant diagnostic code).  This evaluation contemplates 
less-than-slight recurrent subluxation or lateral 
instability.  In order to be entitled to a compensable 
evaluation under this diagnostic code, the veteran must 
demonstrate slight impairment.  In this case, an increased 
rating is unwarranted.  The recent examinations show no 
instability or subluxation at all on objective evaluation, 
and the veteran has had no complaints in this regard.  Thus, 
there is no basis for an award of compensation under 
Diagnostic Code 5299-5257.

A higher evaluation cannot be awarded under either Diagnostic 
Codes 5260 or 5261 since those Diagnostic Codes require 
limitation of motion that the veterans left knee has not 
demonstrated.  The Board attempted to have the veteran 
examined pursuant to the concerns raised in DeLuca v. Brown, 
8 Vet. App. 202 (1995), regarding 38 C.F.R. §§ 4.40 and 4.45, 
to determine if he could receive a higher evaluation for such 
symptoms as weakness or fatigability of the joint.  The 
veteran has declined to appear for further evaluation and no 
evidence of record establishes that such symptoms exist.  The 
essence of the veterans reason for declining to appear for a 
clarifying examination is that it would be inconvenient for 
him and that his condition has not changed.  He has 
specifically requested that the appeal be resolved on the 
basis of the evidence of record.  Under the circumstances, 
the Board cannot obtain additional information that might 
assist the veteran in his claim.  See Wood, supra.  The 
veteran asserts that his disabilities are about the same 
as when he was previously examined and has not reported 
symptomatology which would raise a possibility of an 
increased rating under the standards of DeLuca.  As discussed 
more fully below, the current record shows no basis for 
compensation and the Board cannot determine that weakness, 
fatigability or pain on use is present.  Therefore, a higher 
evaluation is not in order.  38 C.F.R. § 3.655; Part 4, 
Diagnostic Codes 5260, 5261.

Although the intent of the Schedule is to provide for joints 
that have painful motion, this has not been objectively 
demonstrated.  Range of motion tests have been painless.  
There is also no evidence that the joint itself is actually 
painful, due to a healed injury, per se.  While there has 
been some minimal pain on palpation, the veteran has shown no 
disability therefrom.  If he is limited in his ability to run 
a mile in less than eight or nine minutes, it is reportedly 
because of respiratory symptoms and not his left knee.  He 
has subjectively complained of difficulty kneeling, but this 
symptom, standing alone is insufficient to constitute a 
compensable disability.  No evidence establishes that this 
impairs his ability to work.  On the current record an 
increased rating is appropriately denied.  38 C.F.R. 
§§ 3.655, 4.59.


II.  Laryngeal dysfunction

During the pendency of this appeal, the VA amended the 
regulations for rating respiratory disorders.  See 61 Fed. 
Reg. 46,720-731 (1996).  Since the veterans appeal was 
pending at the time that the rating criteria were changed, he 
is entitled to have applied whichever set provides him with a 
higher evaluation--even though by declining to undergo 
further examination compatible with the new regulations he is 
essentially precluding such consideration.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Dudnick v. Brown, 10 Vet. 
App. 79 (1997).

The veterans laryngeal dysfunction, i.e. paradoxical 
adduction of the vocal cords, is rated as being 
noncompensable under the former 38 C.F.R. Part 4, Diagnostic 
Code 6599-6517.  This rating is analogous to a healed injury 
of the larynx, which in turn, is rated on the basis of 
interference with voice (aphonia) or respiration.  Partial 
aphonia is rated as chronic laryngitis.  See Diagnostic Codes 
6516, 6519.  A compensable evaluation for such a condition is 
appropriate when the disability is moderate, with catarrhal 
inflammation of the cords or mucous membrane, and moderate 
hoarseness.  See 38 C.F.R. § 4.31 (where the Schedule does 
not provide a zero-percent evaluation for a diagnostic code, 
a zero-percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met).

Under the former Diagnostic Code 6599-6517, an increased 
rating is not warranted because the veteran does not exhibit 
moderate symptoms: he has shown no objective evidence of 
catarrhal inflammation of the cords or mucous membrane, nor 
objective evidence of any hoarseness.  He admitted at the RO 
hearing that his speech had not been impaired.  His videotape 
apparently establishes the presence of the disability, 
however, the Board is neither qualified nor permitted to 
attempt to interpret it in terms of disabling manifestations.  
In short, no inflammation of the type described in the 
evaluation criteria have been described by any medical 
examiner and thus there is no basis in the record for such a 
rating.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The veterans respiratory disability could also be analogized 
to stenosis of the larynx, Diagnostic Code 6520.  See 
generally, Tedeschi v. Brown, 7 Vet. App. 411 (1995).  A 
compensable evaluation under that diagnostic code is 
warranted when the condition is mild--i.e. dyspnea on heavy 
exertion.  The veteran has made complaints that would match 
this description, and while in service he did appear, 
objectively, to have such symptomatology.  The May 1994 VA 
examination, however, essentially only noted the condition by 
history--the objective findings were negative.  The October 
1995 examination did diagnose dyspnea on exertion, but the 
results appear contradictory.  Although pulmonary function 
testing was normal, the examiner stated that the results of 
such testing, in part, indicated that there was dyspnea on 
exertion of unknown etiology.  Moreover, the examiner did not 
link the service-connected disability, paradoxical adduction 
of the vocal cords, with this dyspnea.  Thus, the results 
from that examination--at which time the complete record was 
apparently not available--do not offer much support for the 
veterans claim.  Nonetheless, had the veteran not been 
examined again in November 1995, the evidence might have 
remained in equipoise.  During that latter examination, 
however, he underwent an actual exercise test, which revealed 
no evidence of paradoxical vocal cord movement.  The Board 
cannot conclude that the veterans symptoms warrant a 10 
percent evaluation under Diagnostic Code 6599-6520 without 
any evidence of current impairment due to the service-
connected disability.  Although the veteran had previously 
complained at his hearing that he cannot run because of his 
respiratory disability, the Board notes that he stated during 
that last examination that he could run a mile in eight or 
nine minutes.

There has been no evidence of paroxysms of asthmatic-type 
breathing (high-pitched expiratory wheezing and dyspnea) 
occurring several times per year with no clinical findings 
between attacks, such that his disability could be analogized 
to bronchial asthma to afford him a higher rating.  38 C.F.R. 
§ Part 4, Diagnostic Code 6602 (1996).  Moreover, there is no 
evidence of any bronchial component to his disability in any 
event.

The Board finds, therefore, that a higher rating is not 
warranted for laryngeal dysfunction, to include paradoxical 
adduction of the vocal cords, under the former rating 
criteria.  38 C.F.R. § 3.655; Part 4, Diagnostic Codes 6516, 
6517, 6519, 6520, 6602 (1996).

Under the new regulations Diagnostic Code 6517 has been 
eliminated, although rating criteria for the disabilities to 
which that diagnostic code was previously analogized are 
still present.  A compensable evaluation for laryngitis, by 
analogy, still requires hoarseness with inflammation of the 
cords or mucous membrane.  Thus, for the reasons already 
stated, the veteran is not entitled to a compensable 
evaluation for such symptoms.  Diagnostic Code 6516 (1998).

Under the current criteria for Diagnostic Code 6520, a 
compensable evaluation for stenosis of the larynx requires an 
FEV-1 of 71 to 80 percent predicted, with Flow-Volume Loop 
compatible with upper airway obstruction.  The pulmonary 
function testing that was performed in October 1995 does not 
contain the numerical values necessary for the Board to apply 
the new criteria, although it could be inferred that it would 
not meet those levels since it was interpreted as normal.  
Since the veteran has declined to report for further 
evaluation, he cannot be entitled to a higher rating based 
upon the evidence of record.  That new diagnostic code also 
indicates that such disabilities may be rated as aphonia.  
The new Diagnostic Code 6519, for aphonia, requires a 
constant inability to speak above a whisper for an evaluation 
of 60 percent--the lowest assignable rating.  The veteran 
clearly does not meet those criteria.  Id.

The Board finds, therefore, that a compensable rating is not 
warranted under any of the applicable new criteria for rating 
respiratory disabilities.  38 U.S.C.A. §§ 1155,5107; 
38 C.F.R. § 3.655; Part 4, Diagnostic Codes 6516, 6519, 6520 
(1998); Karnas.

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestations and the effect each may 
have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Further, the Board finds that in this 
case the disability picture is not so exceptional or unusual 
so as to warrant a referral for an evaluation on an 
extraschedular basis.  It has not been shown that either 
service-connected disability at issue has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  38 C.F.R. § 3.321(b)(1); Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  The criteria for an 
evaluation greater than that assigned have not been met or 
approximated as explained above.  38 C.F.R. § 4.7.  With 
respect to this determination, the evidence is not so evenly 
balanced so as to raise doubt as to any material issue.  38 
U.S.C.A. § 5107.


ORDER

Entitlement to a compensable evaluation for Osgood-Schlatter 
disease of the left knee is denied.

Entitlement to compensable evaluation for laryngeal 
dysfunction, to include paradoxical adduction of the vocal 
cords, is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
